DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasawa et al (US PG Pub. No. 2012/0194757).
Regarding Claim 1, Takasawa discloses in paragraph [0035]: a Cu alloy target (3 line 1) that is disposed in a sputtering apparatus (line 2) and is sputtered (line 4), wherein the Cu alloy target including an adhering film alloy (37, line 6) comprising: C: 50 ppm or less (zero, none disclosed in the text or tables); 0: 100 ppm or less (¶ [0035], no oxygen introduced);  Cu (¶ [0012], line 4); and additive metals, and wherein, when the number of atoms of the adhering film alloy is 100 at%, the additive metals include two or more metals selected from the group consisting of Mg: 0.5 at% or more and 6 at% or less (¶ [0012], lines 8-9), Al: 1 at% or more and 15 at% or less (¶ [0012], last 3 lines),.  
  

Regarding Claim 4,Takasawa discloses: a wiring film (title) having an adhering film (abstract, lines 1-4) including an adhering film alloy comprising: C: 50 ppm or less(zero, none disclosed in the text or tables); 0: 100 ppm or less (¶ [0035], no oxygen introduced); Cu; and additive metals (abstract, line 4, Cu-Mg-Al), -3-New U.S. Patent Application wherein, when the number of atoms of the adhering film alloy is 100 at%, the additive metals  include two or more of metals selected from the group consisting of Mg: 0.5 at% or more and 6 at% or less, Al: I at% or more and 15 at% or less, (Paragraph [0012], last 3 lines)
Regarding Claim 6, Takasawa discloses, at least in figure 1: a semiconductor device (title) comprising: a semiconductor ,layer (34, ¶ [0024], lines 1); a gate insulating film (33, ¶ [0024], lines 1-2) that contacts the semiconductor layer(34),  a gate electrode layer (32, ¶ [0023], lines 1-2) facing the semiconductor layer (34 with the gate insulating film (33) interposed ,therebetween, the gate electrode layer (32) including an adhering film (37, ¶ [0032], line 2) that contacts a substrate (31) comprising at least one of glass (¶ [0023], lines 2-3) and resin; a channel region provided in a portion of the semiconductor layer (¶ [0026], line 4), the portion facing the gate electrode layer (line 8, ¶ [0026]), and a source region (left side) and a drain region (right side) being provided on both sides of the channel region (¶ [0026]); and a source electrode layer (51, ¶ [0024], line 2) and a drain electrode layer (52, ¶ [0024], lines 2-3) that contact the source region and the drain region (see fig. 1),  respectively; and  and a copper thin film (38, ¶ [0032]) that contacts the adhering film (37), wherein the adhering film (37) includes an adhering film alloy comprising: C: 50 ppm or less (zero, none disclosed); 0: 100 ppm or less( zero, no oxygen introduced (¶ [0035]); -4-New U.S. Patent Application Cu(¶ [0012], line 4); and additive metals (Mg-Al), and when the number of atoms of the adhering film alloy is 
  	Regarding Claim 8, Takasawa discloses, at least in figure 1: a liquid crystal display device (2 and title)  comprising: a substrate (31) comprising at least one of glass (¶ [0023]) and resin; a wiring film provided on a surface of the substrate (31), the wiring film including an adhering film (37) that contacts the substrate (31); a pixel electrode layer (82, ¶ [0028], line 1) disposed on the substrate (31); a liquid crystal (83, ¶ [0028], line 2) disposed on the pixel electrode layer (82); and an upper electrode layer (81, line 3, ¶ [0028]) disposed on the liquid crystal (83), the pixel electrode layer (82) being electrically connected to the wiring film (37)(the pixel electrode and gate are connected to the scanning line and the gate is in contact with the adhering film (37)), wherein the adhering film includes an adhering film alloy comprising: C: 50 ppm or less (zero, none disclosed); 0: 100 ppm or less (zero, none introduced);  Cu; and additive metals, and when the number of atoms of the adhering film alloy is 100 at%, the additive metals include two or more of metals -5-New U.S. Patent Application selected from the group consisting of Mg : 0.5 at% or more and 6 at% or less, Al: 1 at% or more and 15 at% or less, ¶ [0012]).  
---------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takasawa (757).
Regarding Claim 3, Takasawa fails to disclose: wherein a Vickers hardness is in a range of 50 Hv or more and 120 Hv or less.  
However, the claimed Cu alloy target is being used in a sputtering apparatus and obviously the hardness will affect how well sputtering takes place.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a hardness of the target within the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879